NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0528n.06

                                           No. 20-5126

                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                             Sep 10, 2020
                                                                             DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                         )
                                                  )
         Plaintiff–Appellee,                      )        ON APPEAL FROM THE
                                                  )        UNITED STATES DISTRICT
v.                                                )        COURT FOR THE EASTERN
                                                  )        DISTRICT OF KENTUCKY
LEONARD GLOVER,                                   )
                                                  )
         Defendant–Appellant.                     )                OPINION
                                                  )



BEFORE: MERRITT, MOORE, and GIBBONS, Circuit Judges.

        KAREN NELSON MOORE, Circuit Judge. Leonard Glover appeals his 135-month

sentence for distributing a controlled substance, arguing that the district court improperly deemed

his prior conviction for Michigan unarmed robbery a “crime of violence,” and therefore improperly

applied to him the “career offender” sentencing enhancement. As Glover acknowledges, however,

this argument is foreclosed by binding precedent. See United States v. Fuller-Ragland, 931 F.3d

456 (6th Cir. 2019). So we are duty bound to reject Glover’s argument and to AFFIRM Glover’s

sentence in full.

        Under federal sentencing guidelines, a defendant is deemed a “career offender,” if, among

other things, he has “at least two prior felony convictions of either a crime of violence or a

controlled substance offense.”     U.S. SENTENCING GUIDELINES MANUAL § 4B1.1(a) (U.S.

SENTENCING COMM’N 2018). And, the guidelines continue, a prior felony conviction is a “crime
No. 20-5126, United States v. Glover


of violence” if the crime either (1) “has as an element the use, attempted use, or threatened use of

physical force against the person of another,” or (2) is among a list of enumerated crimes. Id.

§ 4B1.2(a). To determine if a crime falls under the “elements clause,” moreover, we apply a

categorical approach. See Fuller-Ragland, 931 F.3d at 461. This means that, once we determine

that a particular crime constitutes a crime of violence, that crime is categorically a crime of

violence; it matters not the circumstances of a defendant’s individual conviction. Id.

       The crime at issue here is Michigan unarmed robbery, as amended in 2004. See Mich.

Comp. Laws § 750.530. Glover argues that this crime is not a crime of violence under the

sentencing guidelines’ elements clause, citing, among other cases, United States v. Yates, 866 F.3d

723 (6th Cir. 2017), where we held that Ohio robbery did not so qualify. The problem is, we

explicitly rejected this argument in Fuller-Ragland, and held that Michigan unarmed robbery, as

amended in 2004, is such a crime. See 931 F.3d at 459–65; see also Chaney v. United States,

917 F.3d 895, 897 (6th Cir. 2019) (holding that pre-2004 version of Michigan unarmed robbery is

a crime of violence, too, under the Armed Career Criminal Act’s (ACCA) identically worded

elements clause). We reached this conclusion, moreover, with the guidance of a recent Supreme

Court decision addressing, and rejecting, analogous contentions to those offered by Glover here.

See Stokeling v. United States, 139 S. Ct. 544, 548 (2019) (holding that Florida robbery is a crime

of violence). And although Glover nonetheless insists that Fuller-Ragland was wrongly decided,

and that we should overrule it, it is well established that “[o]ne panel of this court may not overrule

the decision of another panel; only the en banc court or the United States Supreme Court” may do

that. United States v. Ferguson, 868 F.3d 514, 515 (6th Cir. 2017).

       We affirm.

                                                  2